Philbrook, J.
This is an action to recover compensation for damages sustained by reason of an automobile collision. Defendant was not in nor driving the car which caused the damage. The plaintiff was awarded a verdict and the case is before us upon defendant’s motion to have that verdict set aside. The defendant relies upon the failure of the plaintiff to prove that the driver of the car was the servant or agent of the defendant when driving the same.
The car in question was registered in the name of the defendant, but as to its ownership the uncontradicted evidence shows that it was owned jointly by the defendant and the husband of the driver, the latter being the married daughter of the defendant, who, with her husband and children, lived in a rent other than that in which the defendant lived, and formed no part of the defendant’s household. When the car was bought it was with the distinct understanding that either owner might use the car at his pleasure. Each had a key to the garage in which the car was housed.
On the day of the accident the married daughter was on her way *228to attend a wedding, and some members of the defendant’s family were accompanying her with the same intent. The record falls shoi't of establishing any relationship of servant or agent between the defendant and the driver of the car at the time of the accident. The verdict is clearly wrong and the mandate must be

Motion granted.